Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                             Supplement to the Advisory

     As to  the amendment to claims 1,  6 and 8  the subject matter has been considered in the rejection to claim 3. It is not clear why the amendments  to claims 1, 6 and 8, if entered, would place the application in condition for allowance given that the limitation was presented earlier as  suggested in claim 3 which is rejected. 

     Independent claims 5, 7 and 9 now amended,  distinguishes “plural of training  data” from  “training data”, as previously claimed.  However, claim 1 recited “plurality of training data”, this claim was also rejected. It is not clear why these claims, similarly amendment to  rejected claim 1, would  now  place claim 5 in condition for allowance.  The limitation as amended has been previously considered and would be rejected for at least the same reasons as to claim 1. 

     Applicant’s arguments have been considered but are unpersuasive to allow the claims.   Applicant’s claims are directed to and clearly  recite “three dimensional data acquiring section”.  Applicant argues that Liang does not teach mutually different parts of the object despite the object being expressed in three dimensional components.  

     Applicant argues that Konolige shows “depth information” but is of no moment since, Liang fails to show “generate a plurality of training data each representing mutually different parts of the object…”.   The examiner  respectfully disagrees, for the reasons set forth in the previous paragraph and the final rejection.  In addition, the examiner notes that while, the applicant argues that an object is a human with different parts, such as a hand, the claims do not recite that the object is a human but merely an object with different parts. An object with different parts can be a square with 8 corners where each part of the square constitutes a different part identified by coordinates in 3D space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664